                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


JAMES L. COLVIN                                                  CIVIL ACTION

VERSUS                                                           NUMBER: 19‐10962

JAMES LEBLANC, ET AL                                             SECTION: “I”(5)



                                         ORDER

       The Court, having considered the motion, the record, the applicable law, the

Magistrate Judge’s Report and Recommendation, and the objection by plaintiff, James L.

Colvin, which is hereby OVERRULED, approves the Magistrate Judge’s Findings and

Recommendation and adopts it as its opinion herein.

       Accordingly,

       IT IS ORDERED that Plaintiff’s claims against Defendants, Secretary LeBlanc and

Warden Tanner, are dismissed with prejudice pursuant to Rule 41(a)(2), Fed. R. Civ. P.

       IT IS FURTHER ORDERED that Plaintiff’s claims against Defendants, Brandi LeFeaux

and   Carolyn    Wade,    are   dismissed    with    prejudice   pursuant   to     28   U.S.C.

§§1915(e)(2)(B)/1915A(b) and Rule 12(b)(6), Fed. R. Civ. P.

       New Orleans, Louisiana, this 9th day of October, 2019.




                                                          LANCE M. AFRICK
                                                    UNITED STATES DISTRICT JUDGE
